DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 02/02/2021 has been entered and made of record. This application contains 10 pending claims. 
Claims 1, 6-7 have been amended.
Claim 5 is cancelled.

Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim1 has been amended to include the allowable subject matter of cancelled claim 5 “wherein the secondary conductor includes: a first coil section arranged in a manner to apply the reference magnetic field to the first Hall element, and a second coil section arranged in a manner to apply the reference magnetic field to the second Hall element, and the first coil section and the second coil section are wound in the same direction” which was indicated in previous action mailed on 11/20/2020.




Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SON T LE/Primary Examiner, Art Unit 2863